 

CHARGE OF DISCRIMINATION CHARGE NUMBER
Equal Employment Opportunity Commission 740--2D 13-062 G7

 

NAME: Carmen Vidal-Hallett HOME TELEPHONE: c/o attorney

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The em who discriminated against me:
NAME: School of the Art Institute of Chicago # OF EMPLOVEES: 15+ PHONE:
ADDRESS: 36 S. Wabash Avenue, Chicago, IL 60603 COUNTY: Cook
Cause of discrimination:
RACE: RELIGION: NATIONAL ORIGIN: X DATE DISCRIMINATION TOOK
PLACE: April 26,2018
SEX: AGE: HANDICAP OR DISABILITY:
RETALIATION: X OTHER: CONTINUING ACTION: Yes

 

 

 

 

The particulars are:

 

1.

2
3.
4

BSN AW

10.
IL.

12.
13.

15.

 

was discriminated against on the basis of nati izin lows:

- 1 was hired by the Schoo! of the Art Institute of Chicago on March 17, 2015 as a Project Manager.
« On March 14, 2018 I was placed on 2 60-day

14. On April 26, 2018, I was constructively discharged.

| was bom and raised in Brazil and Spain, and moved to the United States 27 years ago. I am perceived as
Hispanic. I am an architect.

In Nov. 2017 | began reporting to a new supervisor.

performance improvement plan. My supervisor alleged in part
that my English proficiency was a problem. I have been in this country almost 30 years and whilc | may have
an accent, | have worked, written, and done presentations in English throughout my career, English proficiency
has never been an issue in any professional setting.

| performed my job at or above my employer's reasonable expectations at all times.

On April 26, 2018 I was constructively discharged.

1 was replaced by a native English speaker.

If I was a native English speaker, | would not have been terminated.

As a resuit of my employer's actions, 1 suffered damages.

a

fe ivi Hows:

| incorporate and reallege paragraphs | through 8 above. INcEINT
On March 26, 2018, after my supervisor made discriminatory comments about my Enplist praniioney: | wd
her that her views discriminated against me because | was Hispanic.

I'also went to many of my colleagues and asked them for evaluations and letters to support my understanding
that | had been doing an excellent job. I received several letters in support.

My supervisor found out that I had been asking co-workers for letters of recommendation, and she told me that
I was pot allowed to talk to my co-workers about this issue.

Shostly thereafter I was locked out of my employer's email system, and my employer remotely deleted all of
the positive evaluations and letters of

Support that ] had received from my co-workers, from m personal
external hard drive. Y

 

 

t
 

16 My terminstun and the subscquent destruction of dex uments whi h had been stewed on my perwmal had drive
were in retaliation for telling my supervise that | bchieved she was dincriminaling ageinst me for being
Hispanse.

17, As areaull of my employer's retahatory actions, | sullered dainages.

 

 

 

I swear and affirm that I have read this charge and that |i is true to the best of my knowledge, Information, and

 

 

 
